Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 
Status of the Claims
Claims 1-3 and 7-18 are currently pending in the Response of 09/23/2022.  

Withdrawn objection/ rejections:
Applicant's response filed 09/23/2022 is acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.


Claim Objection
Claim 18 is objected to a minor informality. 
Claim 18 recites “using heat as needed” in lines 3 and 9, which would be better to write as “with applying heating as needed”

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 and 7-18 are rejected under 35 USC 103 as being obvious over Walker (US2004/0058878A1) in view of Wegner et al. (US2014/0364509A1, IDS of 10/29/2020).

Applicant claims a hand sanitizing composition (instant claims 1-3 and 7-17) and a method of manufacturing a hand sanitizer (instant claim 18).
Please note that the phrase “consisting essentially of" of instant claim 17 is construed as equivalent to "comprising" under the broadest reasonable claim interpretation policy, and thus, claim 17 using “consisting essentially of” is interpreted to recite the same subject matter of claim 1 using “comprising”. In this respect, see MPEP 2111.03 states that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Walker teaches antimicrobial and sporicidal composition (title) having germicidal activity to animate and inanimate surfaces to help kill germs and protect against the risk of infection from bacteria, molds, yeasts, fungi, viruses, and microbiological spores (abstract); for example, the composition is applied for enhanced antimicrobial lotions, handwashes, gels, first-aid antiseptics, rinse and no-rinse sanitizers ([0037]); the composition comprises water in an amount of 35.19%-98.06% which overlaps the instant range of about 91 to about 96%; EDTA such as disodium EDTA in an amount of about 0.001 to 5% which overlaps the claimed range of about 0.001 to about 0.1% benzethonium chloride in an amount of about 0.001 to 10% which overlaps the claimed range of about 0.1 to about 1.0%; stearalkonium chloride 0.2%, cetrimonium chloride 0.50%, behentrimonium chloride 0.05%, all of these amount overlaps the claimed range of about 0.1 to about 9%; glycerin in an amount of 0.5 to 3% which overlaps the instant range of about 0.1 to about 1.4%; surfactant or emulsifier such as benzalkonium chloride, cocamidopropyl betaine behentrimethylammonium, babassuamindopropalkonium, benzethonium, benzalkonium, polysorbate 20 in an amount of about 0.1 to 25% which is within the instant range of about 0.1 to about 1.4%; vitamin E acetate in an amount of 0.05 to 0.10%; aloe vera extract in an amount of 0.01 to 0.1% which overlaps the instant range of about 0.1 to about 1.4%; dimethicone in an amount of 0.5 to 5% which overlaps the instant range of about 0.5 to about 4%; behentrimonium methosulfate in an amount 0.1% which overlaps the instant range of about 1.0 to about 9.0%, and the manufacturing process includes mixing the ingredients with heating (see e.g., [0010], [0015],[0016],  [0018], [0049]-[0051], the Examples, and the claims) wherein the amounts of the prior art overlap the claimed ranges.  The composition further comprises additives to enhance the cosmetic aspects of the formula such as fragrance, colorant, viscosity builders, emollients, and the like ([0054]).
In one embodiment of Walker (e.g., claim 21 of Walker), the composition contains distilled water (85-95% that overlaps the instant range of about 91 to about 96% of instant ingredient a)), benzethonium chloride (0.1-0.5% that is within the instant range of about 0.1 to about 1% of instant ingredient c)), 80% benzalkonium chloride (0.08-0.30% that overlaps the claimed range of about 0.01 to about 0.13% of instant ingredient h)), 30% cetyltrimethylammonium (=cetrimonium chloride (1-5% that is within the claimed range of about 0.1 to about 9% of instant ingredient d)), para-chlorometaxylenol (0.1-0.3%), glycerin (0.5-3% that overlaps the claimed range of about 0.1 to about 1.4% of instant ingredient e)), propylene glycol (0.1-2.5%), 30% cocamidopropylbetaine (0.03-0.20% that is within the claimed range of about 0.02 to about 7.9% of instant ingredient f)) and alanine (0.05-3%). 
Further, another embodiment is presented as follows: 

    PNG
    media_image1.png
    734
    495
    media_image1.png
    Greyscale

The above C5 composition comprises 96% water which is within the claimed range of about 91 to about 96% (instant ingredient a)); 0.20% benzethonium chloride which is within the claimed range of about 0.1 to about 1.0% (instant ingredient c)); 0.1% behentrimonium chloride which is within the claimed range of about 0.1 to about 9% and 0.5% cetrimethylammonium (=cetrimonium) chloride which is within the claimed range of about 0.1 to about 9% (instant ingredient d)); 2.5% glycine (instant ingredient e)), although 2.5% of this embodiment is outside scope of claimed range of about 0.1 to about 4% (see e.g., the claims), Walker also teaches glycine can be present in an amount of 0.5 to 3% and thus, the amount of glycine would be optimized depending on the type of formulation, relationship with other ingredients, intended purpose, etc.; 0.05% cetech-4 which is within the claimed range of about 0.02 to about 7.9% (instant ingredient f)); 0.10% vitamin E acetate (instant ingredient g) which is within the claimed range of about 0.01 to about 0.13%; and 0.20% benzalkonium chloride (instant ingredient h)). Although 0.20% of this embodiment is outside scope of claimed range of about 0.01 to about 0.13%, Walker also teaches benzalkonium chloride can be present in an amount of 0.08 to 0.30% (see the claims) and thus, the amount of benzalkonium chloride would be optimized depending on the type of formulation, relationship with other ingredients, intended purpose, etc. (instant claims 1, 17, 18 (in part), 2-8 and 10-12)).  
Although Walker teaches EDTA such as disodium EDTA ([0016], [0056], [0058], claims 2 and 5 of prior art), Walker does not expressly teach tetrasodium EDTA of instant claims 1, 17 and 18, hyaluronic acid of instant claim 9, hydroxyethyl cellulose of instant claim 13, phenoxyethanol of instant claim 14, caprylyl glycol of instant claim 15, and carbomer of instant claim 16. The deficiencies are cured by Wegner. 
 Wegner teaches a hand/skin sanitizing composition (e.g., [0001]-[0006], [0034], etc.) comprising: a. water as a solvent and carrier in an amount of about 23% ([0055] and [0091]) in the form of emulsion, liquids, gel form ([0006], [0055], [0082], [0161]); b. tetrasodium EDTA and citrate-type chelating agent in an amount of about 0% -1.5% ([0059]-[0060]) which overlaps the claimed range about 0.001 to about 0.1% (instant claims 1, 17 and 18 – ingredient b); c. benzethonium chloride as a preservative in an amount of about 0.2% to about 1% ([0061]-[0062]); d. skin conditioner including behentrimonium chloride in an amount of about 0.01 to 3% ([0053]-[0054]); e. glycerin in an amount of less than 1.0% ([0010]) which overlaps the instant range of about 0.1 to about 1.4% (claims 1, 17 and 18 – ingredient e)); f. surfactant in an amount of 0.5%-10% (e.g., [0070]-[0071]); g. mineral salt  such as alkali metal phosphates and alkali sulphate as pH-adjusting compound in an amount of about 0.05%-about 3.5% ([0074]-[0075]); h. skin protectant such as allantoin in an amount of about 0.05%-about 2% ([0051]-[0054]); i. antioxidant such as ascorbic acid, retinol which are vitamins in an amount of about 0.001% to about 2% ([0077]-[0078]) and vitamin E less than 1.0% ([0010]); j. benzalkonium chloride as preservative in an amount of about 0-3% or 0.1% to about 2% ([0061]-[0062]) which overlaps or inside the claimed range of about 0.01%-about 0.13% (instant claims 1, 17 and 18 – ingredient h)); 
Wegner further teaches cetrimonium chloride in an amount of 0%-3% or about 0.1%-2% ([0061]-[0062]); non-ionic, anionic, cationic, amphoteric or zwitterionic surfactant other than dimethicone or PEG ([0070]) in an amount of about 0.5%-10% ([0071]); aloe vera as one of skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the instant range of about 0.1 to about 1.4%; vitamin E acetate ([0091]); hyaluronate as the skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.02% to about 2.0% and the claimed hyaluronic acid is functionally equivalent to hyaluronate of prior art (instant claim 9 – hyaluronic acid); betaine as the skin conditioner (claim 19 of prior art) in an amount of about 0.05%-2% ([0051] & [0054]); behentrimonium chloride as the skin conditioner (claim 19 of prior art) in an amount of about 0.05%-2% ([0051] & [0054]).  It is noted that behentrimonium chloride of prior art is functionally equivalent to the claimed behentrimonium methosulfate because both are well known as behentrimonium-class conditioning agent as evidenced by The Natural Haven, 2009, pp. 1-5; surfactant such as dimethicone in an amount of 0.5%-10% (e.g., [0069]); hydroxyethyl cellulose or hydroxypropyl ethylcellulose as thickener ([0063]) and teaches that the amount of thickener in the composition depends on the desired viscosity of the composition ([0064]). It is noted that hydroxypropyl ethylcellulose or hydroxyethyl cellulose would be functionally equivalent to the claimed hydroxyethyl ethyl cellulose in the absence of evidence to the contrary. It is noted that instant publication at ([0074]) supports that. (instant claim 13, in part); the composition further comprises phenoxyethanol as preservative in an amount of 0.1-2% (e.g., [0061]-[0062]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claim 14); caprylyl glycol as the skin conditioner in an amount of about 0.05%-2% ([0051] & [0054]) which overlaps the claimed range of about 0.1%-about 1.4% (instant claim 15); Wegner teaches carbomer as thickener ([0063]) (instant claim 16, in part). 
Wegner teaches the composition can be prepared by any of a number of known art techniques and a part of the water is supplied to a suitable mixing vessel further provided with a stirrer or agitator, and while stirring, the remaining constituents are added to the mixing vessel, including any final amount of water needed to provide to 100% wt. of the intended composition ([0083]) (instant claim 18). Wegner teaches the composition comprises carrier such as water, e.g., deionized water or softened water and the water provided as part of the concentrate can be relatively free of hardness and the deionized water removes a portion of the dissolved solids, and the amount of water will vary based on the particular form of the composition, water thin liquid, gel, emulsion, etc. ([0055]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Walker is that Walker does not expressly teach tetrasodium EDTA of instant claims 1, 17 and 18, hyaluronic acid of instant claim 9, hydroxyethyl cellulose of instant claim 13, phenoxyethanol of instant claim 14, caprylyl glycol of instant claim 15, and carbomer of instant claim 16. The deficiencies are cured by Wegner. 
2. The difference between the instant application and Walker/Wegner is that Walker/Wegner does not expressly teach the exact ranges of the ingredients of instantly claimed; and mixing order of instant claim 18. 
3. The difference between the instant application and Walker/Wegner is that Walker/Wegner does not expressly teach the specific embodiments as instantly claimed. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize or determine the amounts of thickener such as hydroxyethyl ethylcellulose and carbomer with the claimed amounts because, as taught by Wegner ([0064]), the amount of thickener varies depending on the intended viscosity of the composition and therefore the ordinary artisan would easily determine the amount of thickener without undue experimentation, in the absence of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior art ranges overlap the claimed ranges. In this respect, see MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, in the absence of criticality evidence, the claimed ranges are obvious from the prior art ranges.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conventional preparation steps of the composition of Walker/Wegner with the claimed method steps. One of ordinary skill in the art would have been motivated to do this because the claimed ingredients are very similar to conventional cosmetic ingredients of prior art and they must be mixed to produce the final composition. The order in which you mix them is irrelevant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
3. The claimed ingredients are conventional agents known in the hand sanitizing composition as taught by Walker/Wegner. 
One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. 
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references (i.e.,  Walker/Wegner) does not disclose the specific combination of variables in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the disclosed elements and embodiments of water, tetrasodium EDTA, benzethonium chloride, behentrimonium chloride, glycerin, surfactant, mineral salts, skin protectant, vitamin antioxidant, benzalkonium chloride and their overlapping amounts to prepare the claimed composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed composition is within the purview of the ordinary skilled artisan upon reading the cited reference would yield predictable results.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new primary reference of Walker. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613